Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the rotary actuator.  Specifically, the stator is omitted, but the connection between the stops and the rotary actuator along with the drive element is also lacking detail as described in the specification.  It is unclear to the examiner how they can both be mounted to the rotary actuator and also directly contact each other.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel (US 5921594 A).
Regarding claim 1, Bendel teaches an actuating drive for a motor vehicle lock, the actuating drive comprising: an electromagnetic rotary actuator (6, 8) having a rotor (8) and a stator (6); a drive lever (15) movable into different end positions by the rotary actuator (fig. 1-3); and a switching lever (1), wherein, after an end position of the drive lever is reached (fig. 3), the switching lever causes a moment on the drive lever which stabilizes the drive lever in the end position (fig. 3 shows contact between the switching lever and the drive lever which causes a force and therefore a moment on the drive lever), wherein the drive lever is accommodated to be pivotable about a first axis (16), the first axis being an only rotational axis for the drive lever (15 only pivots on 16), wherein the switching lever is mounted pivotably about a second axis (S) and is configured for latching of the drive lever when in the end position (fig. 3), wherein the drive lever has a guide cam (14), wherein the switching lever has a guide contour (13) in which the guide cam is engageable, and wherein the drive lever (15) interacts with a stop (18) when in the end position (fig. 3).
Regarding claim 12, Bendel teaches the actuating drive according to claim 1, wherein the stop (18) is formed on the rotary actuator (8)
Regarding claim 19, Bendel teaches the actuating drive according to claim 1, wherein the guide contour (13) is elongated along an elongated length of the switching lever (fig. 3).
Regarding claim 20, Bendel teaches the actuating drive according to claim 1 further comprising a second stop (bottom end of slot 17) against which the drive lever (15) is engageable (fig.2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 9-11, 13-15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bendel (US 9677305 B2).
Regarding claim 1, Bendel’ 305 teaches an actuating drive for a motor vehicle lock, the actuating drive comprising: an electromagnetic rotary actuator (7, 8) having a rotor (8) and a stator (7); a drive lever (9) movable into different end positions by the rotary actuator (fig. 1-2); and a switching lever (14), wherein, after an end position of the drive lever is reached (fig. 2), the switching lever causes a moment on the drive lever which stabilizes the drive lever in the end position (fig. 2 shows contact between the switching lever and the drive lever which causes a force and therefore a moment on the drive lever), wherein the drive lever is accommodated to be pivotable about a first axis (10), the first axis being an only rotational axis for the drive lever (9 only pivots on 10), wherein the switching lever is mounted pivotably about a second axis (21) and is configured for latching of the drive lever when in the end position (fig. 2), and wherein the drive lever (9) interacts with a stop (12) when in the end position (fig. 2).
Bendel’ 305 does not explicitly teach wherein the drive lever has a guide cam, wherein the switching lever has a guide contour in which the guide cam is engageable,
Bendel’ 305 does teach wherein the switching lever (14) has a guide cam (19), wherein the drive lever has a guide contour (leading edge of drive lever) in which the guide cam is engageable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to reverse the parts of Bendel to include a guide cam on the drive lever and a guide contour on the switching lever.  A simple reversal of parts is considered obvious to one of ordinary skill in the art and therefore does not provide patentable significance.  This ruling was upheld in case law supporting the reversal of parts [In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)].  
Regarding claim 2, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the drive lever is configured to be accommodated pivotably on the rotary actuator (pivots on 10).  
Regarding claim 4, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the stabilizing moment acts at least partially in a direction toward the stop (19 acts on 9 in the direction of the stop 12).
Regarding claim 6, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the switching lever (14) is positionable by the drive lever (fig 1).  
Regarding claim 7, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the switching lever (14) interacts with a spring element (col. 6, lines 55-60) wherein the spring element is used to exert a force onto the drive lever (col. 6, lines 55-60).  
Regarding claim 9, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the switching lever (14) is engageable with a clutch lever (16).  
Regarding claim 10, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the guide cam (19) of the drive lever is cylindrical in shape.  
Regarding claim 11, Bendel’ 305 teaches the actuating drive according to claim 10, wherein the guide cam (19) is a guide lug.  
Regarding claim 13, Bendel’ 305 teaches the actuating drive according to claim 2, wherein the drive lever (9) is fastened to the rotor (8) of the rotary actuator (7, 8).
Regarding claim 14, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the guide cam (19) is continuously engageable along the guide contour (edge of 9 that contacts 19) of the switching lever.
Regarding claim 15, Bendel’ 305 teaches the actuating drive according to claim 9 further comprising an operating lever (4) that is engageable with the clutch lever (16).
Regarding claim 18, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the first axis (10) and the second axis (21) are spaced (fig. 2).
Regarding claim 21, Bendel’ 305 teaches the actuating drive according to claim 1, wherein the drive lever (9) is formed as a unitary part that is both accommodated on the first axis (10) and includes the guide cam.  
Claim(s) 8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bendel (US 9677305 B2) in view of Ottino (US 2017/0089103 A1)
Regarding claim 8, Bendel’ 305 teaches the actuating drive according to claim 7, however does not explicitly teach wherein the spring element is a center-zero spring because the spring is not shown.  
Ottino teaches a similar actuating drive utilizing a center-zero spring (568).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bendel’ 305 with those of Ottino to utilize a center-zero spring to act on the switching lever.  Center-zero springs are well known in the art and commonly used in automotive latch applications.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 16, Bendel’ 305 teaches the actuating drive according to claim 7, however does not explicitly teach further comprising a cylindrical pin that is fastened to the switching lever and is engageable with the spring element.
Ottino teaches a similar actuating device further comprising a cylindrical pin (580) that is fastened to the switching lever and is engageable with the spring element (568).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bendel’ 305 with those of Ottino to utilize a cylindrical pin that is engageable with the spring element.  Bendel already utilizes cylindrical pins for interactions between parts, and while the spring acing on the switching lever is not explicitly shown pins are commonly used to allow springs to have a surface to act on.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 17, Bendel’ 305 in view of Ottino teaches the actuating drive according to claim 16, Ottino further teaches wherein the spring element (568) is a leg spring and the cylindrical pin (580) is engageable with a first spring leg of the leg spring (fig. 7D).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                                                                                                                                                                                                                                /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675